Appeal from order of the Special Term, Westchester county, giving directions to commissioners of appraisal with respect to a rule of damages dismissed, without costs. The order is not appealable. (Condemnation Law, § 19.) The Special Term, however, was without power to make such an order. The commissioners of appraisal, however, can pursue a course that wiE avoid unnecessary rehearings so far as the award of damages with respect to temporary easements is concerned. They can receive the evidence on the two conflicting theories and make an award upon the theory which they accept as the sound one. In the event that their award is based upon the erroneous theory, a new award can be readily made upon the findings granted upon the other theory. Lazansky, P. J., Kapper, Hagarty, CarsweE and Davis, JJ., concur..